NUMBER 13-15-00243-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MICHELE ASSMAN,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 105th District Court
                          of Nueces County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is currently before the Court on appellant's sixth motion for extension

of time to file the brief. The clerk’s record was filed on August 18, 2015, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

Current counsel was appointed on October 19, 2015 and this Court has previously granted
him five extensions of time totaling 292 days to file the brief. Appellant now seeks an

additional 60 days, until July 5, 2016, to file the brief.

       The Court GRANTS IN PART and DENIES IN PART appellant’s sixth motion for

extension to file the brief and ORDERS the Honorable Scott F. Lemanski to file the brief

on or before June 6, 2016. This motion is DENIED insofar as the Court will not allow an

extension until July 5, 2016. The Court looks with disfavor on the delay caused by

counsel’s failure to timely file a brief in this matter.     No further extensions will be

granted absent exigent circumstances.              If counsel fails to file the brief within the

specified period of time, the Court will act appropriately to ensure that appellant's rights

are protected. See id. R. 38.8(b)(4).

                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of May, 2016.




                                               2